       Case 1:21-cr-00013-SPW Document 20 Filed 05/03/21 Page 1 of 1




                          IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MONTANA


UNITED STATES OF AMERICA
                                                   PETITION TO OPEN
                    VS.                            JUVENILE/ADULT RECORDS

   TUCKER JAMES MCCUNE                          DOCKET NO. CR 21-13-BLG-SPW




Whereas the above-named defendant entered a plea of Guilty to the offenses of Bank
Fraud and Aauravated identity Theft, in United States District Court for the District of Montana,
and the Court haying ordered a Pre-Sentence Inyestigation into the Defendant's
background, the Petitioner requests all juvenile and adult records pertaining to the
defendant, including law enforcement. Juvenile Court, County Probation, County Welfare,
and Treatment Center records, be made available.


                                                    Respectfully,


                                                    Peyton Jones
                                                    United States Probation Officer

                                                      05/03/2021

                                                    Date



                                           ORDER



THE   COURT         HAVING    CONSIDERED       THE    AFOREMENTIONED           PETITION     does
hereby order this      day of May, 2021, the release of pertinent Juvenile and adult records
held by any law enforcement agency, juvenile court, probation office, welfare agency, or
treatment center be provided to the Petitioner or aii^orized agency of the United States
Probation Office.                                     /j
                                                    Honorable Susan P. Watters
                                                    United States District Judge
